DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 26 December 2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2017-0179111 application as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group 1 Species 1 drawn to Claims 1-12 and 14 in the reply filed on 23 November 2020 is acknowledged.
Claims 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 November 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 8, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Son et al. (US 2005/0172816).
With regards to Claims 1-3, 8, 10-12 Son teaches:
A first air cleaner, part 100, having an output part, part 182, a second air cleaner, part 200, configured to be electrically connectable to the first air cleaner. A power adapter, part 270, attachable to or detachable from the second air cleaner, part 200, a first input terminal, part 284, provided in the second air cleaner and configure to be electrically connected to the output part, a second input terminal provided in the second air cleaner and configured to be electrically connected to the power adapter, and a switch configured to electrically connect the first input terminal to the output part or to electrically connect the second input terminal to the power adapter, in particular Paragraph 33 lines 10-12. (See Son Fig. 1A, 1B, 3A, 4A and 4B and Paragraphs 30-33, 40-41, 48, 50, 54, 59)
The switch is configured to electrically couple the power adapter and the second input terminal when the power adapter is connected to the switch, or operating panel, and electrically couple the output part to the first input terminal with the power adapter is disconnected from the switch. (See Son. Fig. 1A, 1B, 4A, and 4B and Paragraph 33)
The second air cleaner is configured to receive power via the first input terminal when the second air cleaner is connected to the first air cleaner and receive power from the second input terminal when the second air cleaner is connected to the power adapter. (See Son. Fig. 1A, 1B, 4A, and 4B and Paragraph 33)
The output part is selectively exposed to the outside of the first air cleaner by covering with the second air cleaner. (See Son Fig. 1A and 1B)
The second air cleaner includes an insertion portion formed on the bottom surface to correspond to the power adapter, part 270. (See Son  Fig. 4B and Fig. 3B)
The first air cleaner is configured to separate the power adapter from the second air cleaner when the second air cleaner coupled to the power adapter is coupled to the first air cleaner. (See Son Fig. 1A)
The switch, or operating panel, is configured to disconnect the first input terminal and the output part when the power adapter is engaged to the switch and disconnect the second input terminal and the power adapter when the power adapter is disengaged from the switch. (See Son. Fig. 1A, 1B, 4A, and 4B and Paragraph 33)
With regards to Claim 14 Son teaches:
Top and bottom are relative terminology, for the purposes of Claim 14 the “top” of part 100 is considered to be the part with feet and the “bottom” of part 200 is considered to be where the control panel is.
The output part, part 182, is disposed on top of the first air cleaner and the first input terminal is disposed below the second air cleaner. (Son Fig. 1B and 4A)
Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 and dependent claims 5-7 are considered to contain allowable subject matter as the novel and non-obvious limitation "a connection case configured to cover the output part, and the connection case is configured to press the power adapter in a direction away from the second air cleaner when the second .
With regards to Claim 9 the novel and non-obvious limitation is “a restriction portion formed at a portion connected to the power adapter, and the power adapter includes a limiting protrusion coupled to the restriction portion” is not taught by the currently applied art and could not be found in other applicable prior art. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.






/BEA/Examiner, Art Unit 1776 

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779